65 So. 3d 131 (2011)
Rudolph MOATS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-3853.
District Court of Appeal of Florida, Fifth District.
July 5, 2011.
James S. Purdy, Public Defender, and Noel A. Pelella, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and L. Charlene Matthews, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Ransone v. State, 48 So. 3d 692 (Fla.2010).
ORFINGER, C.J., TORPY and JACOBUS, JJ, concur.